


Exhibit 10.120

 

THE BANK OF LAS VEGAS

 

$3,175,200.00

November 4, 2011

 

Marietta, Georgia

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, the undersigned, jointly and severally if more than one,
promises to pay to the order of THE BANK OF LAS VEGAS or its successors or
assigns, 622 Douglas Avenue, P.O. Box 3210, Las Vegas, NM 87701, or such other
place as the holder hereof may from time to time designate in writing, the
principal sum of Three Million One Hundred Seventy-Five Thousand Two Hundred and
No/100 Dollars ($3,175,200.00), plus interest on the unpaid principal balance at
the rate specified below.  Interest shall be calculated on the basis of the
actual number of days elapsed over a year of 360 days.

 

For the period commencing on the date hereof and continuing through and until
the Maturity Date (hereinafter defined) interest on the principal balance
hereof, or portions thereof, outstanding from time to time shall accrue at the
rate per annum equal to two percent (2%) plus the prime interest rate
(hereinafter referred to as the “Prime”) quoted or published from time to time
in the Money Rates section of the Wall Street Journal, or if no such rate is
published in the Wall Street Journal, then the nearest comparable published
rate, as determined by the holder of this Note.  The interest rate shall be
adjusted monthly hereafter upon any change in the Prime to the appropriate
percentage above the Prime in effect on such date. At no time shall the interest
rate be less than six and 25/100ths percent (6.25%); accordingly, the rate of
interest in effect as of the date hereof, and remaining in effect unless and
until a monthly change occurs to the Prime and Prime is at least four and
25/100ths percent (4.25%), is and shall be six and 25/100ths percent (6.25%) per
annum.

 

The repayment of this note shall be as follows:

 

(i)                                     On January 1, 2012, equal monthly
installments of principal and interest based on a twenty (20) year amortization
schedule each in the amount of $23,352.44 will be due and payable and continue
on the 1st day of each and every month thereafter through and including
November         , 2031.

 

(ii)                                  On November           , 2031 (the
“Maturity Date”), the entire outstanding principal balance of the indebtedness
hereby evidenced, together with all accrued but unpaid interest thereon, and all
other sums due to holder hereunder shall be due and payable in full.

 

Payments, when made, shall be applied in a manner and order according to the
sole discretion of the holder of this Note.

 

If any payment required to be paid by this Note is not paid in full within ten
(10) days after its scheduled due date, the holder hereof may assess a late
charge in the amount of five percent (5%) of the unpaid amount of the payment,
or the maximum permitted by applicable law, whichever is less.

 

The undersigned and all guarantors and endorsers of this Note waive presentment,
demand, protest and notice of non-payment and each of the undersigned is bound
as a principal and not as a surety.  The undersigned and all guarantors and
endorsers hereof agree to any extensions of time of payment and partial payment,
before, at or after maturity, without notice.  This Note shall bear interest at

 

--------------------------------------------------------------------------------


 

the rate of five percent (5%) per annum above the interest rate otherwise
payable under the terms of this Note after maturity or in the event of default
until paid in full, or the maximum permitted by applicable law, whichever is
less.

 

This Note and any extensions or renewals hereof is secured by (i) that certain
Deed to Secure Debt and Security Agreement dated of even date herewith and
recorded in the Office of the Records of Cobb County, Georgia, and any and all
amendments and replacements thereto, executed by the undersigned in favor of THE
BANK OF LAS VEGAS and (ii) other security.

 

Failure to make any payment when due, or any default under any encumbrance or
agreement securing this Note, or any default in any document executed
simultaneously herewith in connection with the loan, shall cause the entire
remaining unpaid balance of principal and interest to be declared immediately
due and payable at the option of the holder of this Note.

 

In the event holder shall employ counsel to collect this obligation or to
administer, protect or foreclose the security given in connection herewith, the
undersigned, jointly and severally if more than one, agrees to pay reasonable
attorney’s fees for services of such counsel, whether or not suit is brought,
plus costs incurred in connection therewith.

 

In the event of any prepayment on the outstanding principal balance of this
Note, a prepayment penalty shall be assessed as follows:

 

1.                           If the prepayment occurs on or before the first
anniversary date of the loan, the prepayment penalty will equal ten percent
(10%) of the principal amount prepaid.

 

2.                           If the prepayment occurs after the first
anniversary date, but on or before the second anniversary date, the prepayment
penalty will equal nine percent (9%) of the principal amount prepaid.

 

3.                           If the prepayment occurs after the second
anniversary date, but on or before the third anniversary date, the prepayment
penalty will equal eight percent (8%) of the principal amount prepaid.

 

4.                           If the prepayment occurs after the third
anniversary date, but on or before the fourth anniversary date, the prepayment
penalty will equal seven percent (7%) of the principal amount prepaid.

 

5.                           If the prepayment occurs after the fourth
anniversary date, but on or before the fifth anniversary date, the prepayment
penalty will equal six percent (6%) of the principal amount prepaid.

 

6.                           If the prepayment occurs after the fifth
anniversary date, but on or before the sixth anniversary date, the prepayment
penalty will equal five percent (5%) of the principal amount prepaid.

 

7.                           If the prepayment occurs after the sixth
anniversary date, but on or before the seventh anniversary date, the prepayment
penalty will equal four percent (4%) of the principal amount prepaid.

 

8.                           If the prepayment occurs after the seventh
anniversary date, but on or before the eighth anniversary date, the prepayment
penalty will equal three percent (3%) of the principal amount prepaid.

 

9.                           If the prepayment occurs after the eighth
anniversary date, but on or before the ninth anniversary date, the prepayment
penalty will equal two percent (2%) of the principal amount prepaid.

 

2

--------------------------------------------------------------------------------


 

10.                     If the prepayment occurs after the ninth anniversary
date, but on or before the tenth anniversary date, the prepayment penalty will
equal one percent (1%) of the principal amount prepaid.

 

A prepayment penalty shall not apply if the prepayment occurs after the tenth
anniversary date.

 

This Promissory Note shall be governed by and construed and enforced in
accordance with federal law and the substantive, and not the conflict laws of
the State of New Mexico, except and only to the extent of procedural matters
related to the perfection and enforcement of Lender’s rights and remedies
against the Property, which matters shall be governed by the laws of the State
of Georgia.  However, in the event that the enforceability or validity of any
provision of this Note is challenged or questioned, such provision shall be
governed by whichever applicable state or federal law would uphold or would
enforce such challenged or questioned provision.  The loan transaction which is
evidenced by the Note and this Agreement has been applied for, considered,
approved and made, and all necessary loan documents have been accepted by Lender
in the State of New Mexico.  Time is of the essence of this Note.

 

If the Note is mutilated, lost, stolen or destroyed, then upon surrender thereof
(if mutilated) or receipt of evidence and indemnity (if lost, stolen or
destroyed) the undersigned shall execute and deliver a new note of like tenor,
which shall show all payments which have been made on account of the principal
hereof.

 

THE UNDERSIGNED AND ANY ENDORSER OR GUARANTOR OF THIS NOTE HEREBY EACH WAIVE, TO
THE EXTENT PERMITTED BY LAW, TRIAL BY JURY AND ALL RIGHTS TO ANY SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES.

 

IN WITNESS WHEREOF, the undersigned has executed this Note under seal as of the
date first above written.

 

 

Mt. Kenn Property Holdings, LLC 

 

 

 

 

 

By:

/s/ Martin Brew

(L.S.)

 

Martin Brew, Chief Financial Officer

 

3

--------------------------------------------------------------------------------
